                   UNITED STATES DISTRICT COURT

                   SOUTHERN DISTRICT OF GEORGIA

                         SAVANNAH DIVISION
MARQUEL MAURICE WILLIAMS,          )
                                   )
     Petitioner,                   )
                                   )
v.                                 )                 CV419-010
                          )
UNITED STATES OF AMERICA, )
                          )
    Respondent.           )

                                  ORDER

     Marquel Williams has filed what purports to be a petition for

habeas corpus relief pursuant to 28 U.S.C. § 2241. See doc. 1. In 2011,

Williams pleaded guilty to one count of carrying firearms during and in

relation to a drug trafficking offense. United States v. Williams, CR611-

011, doc. 32 (S.D. Ga. Oct. 25, 2011) (Judgment). He was sentenced to

144-months’ imprisonment, to be served consecutively with any other

term of imprisonment. Id. at 2. His sentence was affirmed on appeal.

CR611-011, doc. 49 (S.D. Ga. May 9, 2012) (Mandate). Despite Williams’

characterization of the present petition, it is clear that he challenging the

validity of his sentence and not its execution. See doc. 1 at 2 (alleging

“constructive [i]neffective [a]ssistance of [c]ounsel as well as a substantial
constitutional violation” in his sentence). The Court thus must reconstrue

Williams’ motion as a § 2255 motion to vacate his sentence.

      Pursuant to Castro,1 the Court warns Williams that it will

recharacterize his motion as a § 2255 motion.2 If he chooses to proceed

with it, he will lose his ability to file any successive petition on this same

matter without first seeking permission to do so from the Eleventh Circuit.

He thus has three choices: (1) have his motion ruled upon as filed, but as

a § 2255 motion; (2) amend the motion to include any other claims he may

have; or (3) withdraw the motion entirely. He has thirty days to decide

what to do. If he does not thereafter affirm, supplement, or replace his




1
   See Castro v. United States, 540 U.S. 375, 383 (2003) (“the district court must notify
the pro se litigant that it intends to recharacterize the pleading [as a § 2255 motion],
warn the litigant that this recharacterization means that any subsequent § 2255
motion will be subject to the restrictions on ‘second or successive’ motions, and provide
the litigant an opportunity to withdraw the motion or to amend it so that it contains
all the § 2255 claims he believes he has.”); Pena v. United States, 2016 WL 6609223 at
* 1 (S.D. Ga. Sept. 28, 2016).
2
   If, contrary to the Court’s inference, Williams contends that § 2241 is the proper
procedural vehicle for his claims, this Court is not the proper forum. “Section 2241
petitions may be brought only in the district court for the district in which the inmate
is incarcerated.” Fernandez v. United States, 941 F.2d 1488, (11th Cir. 1991) (emphasis
added); Kinsey, 393 F. App’x at 664 (“Unlike § 2255 motions, motions made pursuant
to § 2241 must be brought only in the district court for the district in which the inmate
is incarcerated.” (quotes and cite omitted)); Williams v. Rivera, 2011 WL 7005735 at
* 1 (S.D. Ga. Dec. 11, 2011) (collecting cases). Williams is incarcerated in Beaumont,
Texas. It appears, therefore, that the United States District Court for the Eastern
District of Texas is the exclusive forum for a § 2241 petition. See 28 U.S.C. § 124(c).
                                            2
original motion or notify this Court of his intent to withdraw it, the Court

will proceed to rule on it as a § 2255 motion.

     Accordingly, the Court DIRECTS Williams to make his Castro

election within 30 days of service of this Order. Finally, the Clerk is

DIRECTED to furnish him with a § 2255 motion form, should he wish to

amend his motion.

     SO ORDERED, this 11th day of February,
                                       ary, 2019.

                                                 _________________________
                                                 __
                                                  _________
                                                          _ ___________
                                                                     _ ______
                                                 Christophe
                                                 Christopher
                                                          her L. Ray
                                                 United
                                                 U       States
                                                    it d St t M Magistrate
                                                                    i t t J Judge
                                                                              d
                                                 Southern District of Georgia




                                     3
